IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WEI YAN AND HAIDI ZHANG                    : No. 297 MAL 2022
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
ALEXANDER COLON AND JULIA COLON            :
                                           :
                                           :
PETITION OF: WEI YAN                       :


                                    ORDER



PER CURIAM

      AND NOW, this 29th day of November, 2022, the Application for Filing

Supplements to Petition for Allowance of Appeal is GRANTED, and the Petition for

Allowance of Appeal is DENIED.